Corrected Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Notice of Allowance dated 04/08/2021 (“04-08-21 NOA”), Applicant filed an information disclosure statement in reply dated 06/22/2021 (“06-22-21 Reply”). 
Information Disclosure Statement
The information disclosure statement submitted in the 06-22-21 Reply was filed after the mailing date of the 04-08-21 NOA.  The submission is in compliance with the provisions of 37 C.F.R. 1.97 because the statement as required by 37 C.F.R. 1.97(e)(1) and the fee as required by 37 C.F.R. 1.17(p) have been provided.  Accordingly, the information disclosure statement has been considered. 
No item of information listed on the current information disclosure statement necessitates reopening prosecution due to a prior-art rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02 July, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895